Citation Nr: 1007442	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-20 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right upper 
extremity peripheral neuropathy secondary to service-
connected thoracic spine disability. 

2.  Entitlement to service connection for left lower 
extremity peripheral neuropathy secondary to service-
connected thoracic spine disability. 

3.  Entitlement to service connection for headaches secondary 
to service-connected thoracic spine disability.   

4.  Entitlement to an initial rating in excess of 20 percent 
for compression fracture of the thoracic spine with chronic 
upper back pain and spondylosis.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to November 
1979 and from July 2003 to January 2006.  She also had 
reserve service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
compression fracture thoracic spine with chronic upper back 
pain and spondylosis, evaluated as 20 percent disabling, and 
denied the claims of entitlement to service connection for 
right upper and left lower peripheral neuropathy and 
headaches.

The Board notes that the rating decision also addressed the 
issues of service connection for left upper extremity and 
right lower extremity peripheral neuropathy.  The Veteran 
filed a timely notice of disagreement and only listed the 
issues on the title page of this decision.  The RO then sent 
a statement of the case (SOC) with the above listed issues.  
The Veteran filed a timely substantive appeal and stated that 
she also wished to appeal the issues of service connection 
for left upper extremity and right lower extremity peripheral 
neuropathy.  The issues of entitlement to service connection 
for peripheral neuropathy of the right upper and left lower 
extremities have been properly developed for appellate 
review.  However, the issues of entitlement to service 
connection for peripheral neuropathy of the left upper 
extremity and right lower extremities have not been developed 
for appellate review and no additional action has been taken 
in response to the Veteran's statements.  As such, those 
matters are referred to the RO for any action deemed 
appropriate.  EF v. Derwinski, 1 Vet. App. 324, 326 (1991) 
[noting that VA must liberally construe all documents filed 
by a claimant in order to determine, or even to infer, what 
claims have been filed].

The Board also notes that the Veteran submitted additional 
evidence, which was received at the Board in November 2008.  
A statement waiving initial RO consideration of the new 
evidence is not associated with the claims folder.  In any 
event, the Board finds that the new evidence is not pertinent 
to this appeal.  38 C.F.R. § 20.1304(c) (2009) ("Evidence is 
not pertinent if it does not relate to or have a bearing on 
the appellate issue or issues.")  Since the new evidence is 
not pertinent to the issues on appeal, it is not for 
consideration in adjudicating the above claims.  For this 
reason, the absence of a waiver as to such evidence does not 
prejudice the Veteran here and the Board will proceed to 
adjudicate this appeal. 

The issue of entitlement to service connection for headaches 
secondary to service-connected thoracic spine disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence of right upper extremity 
peripheral neuropathy is not of record.

2.  Competent medical evidence of left lower extremity 
peripheral neuropathy is not of record.

3.  The service-connected compression fracture of the 
thoracic spine with chronic upper back pain and spondylosis 
is manifested by forward flexion to 40 degrees, extension to 
5 degrees, bilateral bending to 15 degrees and bilateral 
rotation to 15 degrees.  There was no evidence of ankylosis 
or physician prescribed bedrest.  


CONCLUSIONS OF LAW

1.  Right upper extremity peripheral neuropathy was not 
incurred in or aggravated by active military service, nor was 
it caused by or proximately due to the service-connected 
thoracic spine disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).

2.  Left lower extremity peripheral neuropathy was not 
incurred in or aggravated by active military service, nor was 
it caused by or proximately due to the service-connected 
thoracic spine disability.   38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).

3.  The criteria for an initial disability evaluation in 
excess of 20 percent for compression fracture of the thoracic 
spine with chronic upper back pain and spondylosis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.58, 4.59, 4.71a, Diagnostic 
Codes 5235-5243 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Pertinent Laws and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  It is 
also noted that service connection may be granted for a 
disability which is proximately due to and the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

Analysis

The Veteran seeks service connection for peripheral 
neuropathy of the right upper and left lower extremities, as 
secondary to service-connected thoracic spine disability.  
However, a review of the Veteran's medical records does not 
show a current diagnosis of peripheral neuropathy.  Thus, the 
claims must be denied.

At the outset, the Board acknowledges that the Veteran has 
made repeated complaints of right arm and left leg weakness 
and tingling.  The Veteran received a VA examination in May 
2006.  The examiner noted that the Veteran was diagnosed with 
a soft tissue injury.  The Veteran received an MRI in April 
2005, which showed two ruptured discs, but no neurological 
problems.  The Veteran also received an electromyography 
(EMG) which was normal.  The examiner conducted a sensory 
examination and noted that the Veteran used her right arm 
significantly more than expected based on her examination.

There was no objective evidence of radiculopathy, paralysis 
or peripheral nerve damage.  The examiner stated that the 
Veteran's examination strongly suggests a functional 
component to her weakness/sensory loss.  The examiner 
concluded that a thoracic level lesion would fail to explain 
any symptoms in her hands and arms since they are innervated 
at the cervical level.  The examiner stated that the 
numbness, tingling and weakness are not related to the 
thoracic compression fracture she sustained while in service.  
The distribution on examination is not suggestive of 
neuropathy.  The examiner noted that the negative finding on 
the MRI failed to explain the Veteran's diffuse right arm and 
left leg weakness.  The examiner stated that it is possible 
that she has a C5-6 radiculopathy on the right, however, 
given the pronounced functional neurological examination; the 
weakness was unable to be diagnosed clinically.  

While the Board does not dispute the fact that the Veteran 
experiences various symptoms with regard to her right arm and 
left leg, there is no objective clinical confirmation that 
she suffers from an actual disability.  See Sanchez-Benitez 
v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999) (service connection may not 
be granted for symptoms unaccompanied by a diagnosed 
disability).  The Court has held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a disability for which 
service connection may be granted.  Id.  In the absence of a 
clear diagnosis of peripheral neuropathy, which is 
attributable to some identifiable disease or injury during 
service, an award of service connection is not warranted.

As an aside, the Board points out that the evidence 
attributes the Veteran's complaints of numbness, weakness, 
and tingling to her non service-connected cervical spine 
disability.  Even under these circumstances, service 
connection is not warranted.  Service connection for a 
cervical spine disability is not in effect. 

As the Veteran's medical records do not reflect a current 
diagnosis of peripheral neuropathy, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b). 

II.  Increased Rating 

Pertinent Laws and Regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the Veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluation of a service-connected disability involving a 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.40 state that disability of the musculoskeletal 
system is primarily the inability, due to damage or 
inflammation in parts of the system, to perform normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2009).  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45 (2009).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2009).

Analysis 

The Veteran seeks entitlement to an initial increased rating 
for her service-connected compression fracture of the 
thoracic spine with chronic upper back pain and spondylosis, 
which is currently evaluated as 20 percent disabling under 
Diagnostic Code 5242.  A thorough review of the record shows 
that an increased rating is not warranted at this time.

In order for the Veteran to receive the next-higher 40 
percent evaluation, the evidence must demonstrate either 
favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less.  38 C.F.R. § 4.71a, Diagnostic Code 5242. 

The Veteran was provided a VA examination in May 2006.  The 
examiner diagnosed compression fractures of the thoracic 
spine with chronic upper back pain and spondylosis.  The 
examiner noted that the Veteran has pain on a daily basis 
that radiates into the left ribs intermittently.  The 
examiner noted that the activities of the Veteran's daily 
living are not affected.  The Veteran's thoracolumbar range 
of motion was forward flexion to 40 degrees, extension to 5 
degrees, bilateral bending to 15 degrees and bilateral 
rotation to 15 degrees.  The Veteran did not experience 
additional loss of motion, fatigue or incoordination on 
repetitive movement.  The Veteran was also not prescribed bed 
rest.   

A review of the Veteran's range of motion findings shows that 
a higher rating is not warranted under Diagnostic Code 5242 
at this time.  The Veteran does not have forward flexion of 
the thoracolumbar spine limited to 30 degrees and there is no 
evidence of ankylosis.  

The Board acknowledges the Veteran's complaints of 
radiculopathy.  The Board is cognizant of 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 Note 1, which states to evaluate any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, separately 
under an appropriate diagnostic code.  However, as discussed 
above, the criteria for the assignment of a separate rating 
are not met.  While the Veteran reported one instance of 
incontinence, there was no evidence of a neurological 
impairment.  In this case, despite the Veteran's complaints 
of pain and weakness radiating to both of her arms and legs, 
by history and currently, no objective evidence of 
neurological deficits to warrant the assignment of a separate 
rating is present.  Therefore, the Board cannot award a 
separate rating under Diagnostic Code 8526.  

The Board has also considered evaluation of the Veteran's 
back disability under all other potentially appropriate 
diagnostic codes to determine whether a higher evaluation can 
be assigned.  In this regard, Diagnostic Code 5243 offers a 
rating for intervertebral disc syndrome based on 
incapacitating episodes.  With respect to a higher rating 
based on the frequency and extent of incapacitating episodes 
(defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician), 
there is no evidence of bed rest prescribed by a doctor.  The 
May 2006 examiner noted that the Veteran was not placed on 
bedrest in the past year.  Therefore, a higher rating is not 
warranted under Diagnostic Code 5243.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

The Board has also considered evaluation of the Veteran's 
back disability under Diagnostic Codes 5235-5241 to determine 
whether a higher evaluation can be assigned.  Again, the 
medical evidence of record is negative for any findings 
indicating ankylosis or spinal fusion.  Therefore, a 
disability evaluation under Diagnostic Codes 5235-5241 would 
not yield a higher rating.  See 38 C.F.R. § 4.71a.

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59, the 
Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
Veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  The objective and subjective 
findings do not support an increased evaluation due to 
functional loss.  Although the Veteran has complained of pain 
and impairment due to her thoracic spine and spondylosis, the 
VA examiner found no evidence of additional impairment due to 
fatigue, incoordination or weakness.  See May 2006 VA 
examination report.  Therefore, an increased evaluation is 
not warranted based on application of 38 C.F.R. §§ 4.40, 
4.45, and DeLuca.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is warranted when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this case, the record is void of any evidence 
suggesting exceptional impairment due to the thoracic spine 
disability beyond that contemplated by the ratings schedule.  
There is no indication that the Veteran has been hospitalized 
on a frequent basis for treatment of her thoracic spine 
disability.

In summary, and for the reasons and bases set forth above, 
the Board concludes that the Veteran is appropriately rated 
at 20 percent for compression fracture of the thoracic spine 
with chronic upper back pain and spondylosis.  The Veteran is 
encouraged to reapply for benefits if her symptoms worsen.

III.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

In this case, the Veteran received notice of the evidence 
needed to substantiate a service connection claim in November 
2005.  The Veteran's thoracic spine claim arises from her 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted, the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Based 
on the foregoing, no further development is required with 
respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service treatment records, pertinent treatment 
records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records, and private medical records and afforded 
the Veteran a VA examination.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file.  Therefore, VA 
has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.


ORDER

Entitlement to service connection for right upper extremity 
peripheral neuropathy secondary to service-connected thoracic 
spine disability is denied. 

Entitlement to service connection for left lower extremity 
peripheral neuropathy secondary to service-connected thoracic 
spine disability is denied. 

Entitlement to an initial rating in excess of 20 percent for 
compression fracture of the thoracic spine with chronic upper 
back pain and spondylosis is denied.


REMAND

The Veteran asserts that she is entitled to service 
connection for headaches as secondary to her service-
connected thoracic spine disability.   

The Veteran's National Guard records from 2004 and 2005 show 
complaints of headaches.  At a VA examination in May 2006, 
the VA examiner stated that the Veteran's headaches are 
consistent with migraines, which are not tension or muscular 
headaches and are therefore less likely related to thoracic 
vertebrae compression fractures sustained in service.

Private medical records submitted by the Veteran dated in 
September 2007, state that the Veteran's daily headaches are 
secondary to her thoracic problems.  Another medical notation 
states that the Veteran's chronic upper back pain usually 
causes her headaches.

Given the aforementioned contradictory medical opinions, 
another VA examination is needed to determine the etiology of 
the Veteran's current headaches.  The medical reports also do 
not indicate whether the Veteran's claims file was available 
for review prior to rendering an opinion.  Additional 
development is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice 
addressing the claim for service 
connection secondary to compression 
fracture of the thoracic spine with 
chronic upper back pain and spondylosis.

2.  Following the above action, schedule 
the Veteran a VA examination in order to 
determine the nature and etiology of her 
headaches.  The claims file and a 
separate copy of this remand must be 
provided to the examiner for review.  The 
examiner should note in the examination 
report that he or she has reviewed the 
claims folder.  

a.  Specifically, the examiner should 
report all current diagnoses and express 
an opinion as to whether it is at least 
as likely as not (a 50 percent or greater 
probability) that the Veteran's headaches 
are proximately due to, or aggravated by, 
any service-connected disability.  

If it is determined that any headaches 
disorder was worsened by the Veteran's 
service-connected thoracic spine 
disability, to the extent that is 
possible the examiner should determine 
the extent of aggravation by deducting 
the baseline level of severity, as well 
as any increase in severity due to the 
natural progress of the disease, from the 
current level of disability.  See 
38 C.F.R. § 3.310 (2009).

b.  The examiner should also opine 
whether it is at least as likely as not 
that any current headaches were incurred 
during service or are otherwise 
etiologically related to service.  

A complete rationale must be given for 
any opinion expressed.  If the examiner 
cannot respond without resorting to 
speculation, she or he should explain why 
a response would be speculative.

3.  Thereafter, readjudicate the issue on 
appeal.  If the desired benefit is not 
granted, a supplemental statement of the 
case should be furnished to the Veteran.  
The appropriate time within which to 
respond should also be afforded to the 
Veteran.  The case should then be 
returned to the Board, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


